                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


LARRY P. MARTIN,

                       Plaintiff,

               v.                                             Case No. 18-C-1570

UNITED STATES OF AMERICA, et al.,

                       Defendants.


                                             ORDER


       The court entered an order on January 15, 2020, after counsel advised that a settlement

had been reached in this action, directing counsel to file a motion to dismiss this case or a

stipulation of dismissal within thirty days, unless counsel requested additional time in writing.

Dkt. No. 36. To date, counsel has neither filed a motion for an extension of time nor filed a

stipulation of dismissal. Counsel was warned that failure to make a timely submission would

result in the dismissal of the action with prejudice for failure to prosecute. Accordingly, this case

is dismissed with prejudice for failure to prosecute. Civil L.R. 41(c).

       SO ORDERED at Green Bay, Wisconsin this 21st day of February, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach, District Judge
                                                      United States District Court
